Title: Mary Smith Cranch to Abigail Adams, 28 February 1790
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree February 28th 1790.
I know you Will rejoice to hear that cousin Tom has got comfortable through the Measles. He caught them at Cambridge the day he arriv’d from new york— He came here the Monday after & told me he thought he had them but return’d the next day—promising to return as soon as he felt the Symtoms The Monday following his cousin William brought him home in a close carriage but he did not break out till Wednesday. he was pretty sick but not very bad till they came out. He had Several faint turns before & sometimes felt as if he did not weigh a pound after they broke out— The rash came first but the measles soon follow’d thick enough, his cough was troublesome & his Fever pretty high but upon the whole I think he has had them light to what people in general have or to what you & I had. There are many People Who have them now extreamly bad & many have died with them— I have two in my Family still to have them Cornelius & Ben. Cornelius complains a little to day— I expect it will be out in a few days— cousin did not lay upon the bed an hour for them— He Sleep in the easy chair half his time— the greatest difficulty attending his disorder was there turning upon his Bowels— I was oblig’d to give him two or three portions of Rhubarb before I could carry it of— this circumstance has weakend him—but I do not design he shall return to college till he is quite well— He has been below Stairs these two days, but the weather has been so wet that he has not been out He has had a dull time in his confinment— Neither of his cousins were at home & his eyes were so affected that he could not read & unluckyly I had caught such a cold that I could only wisper great part of the time—
You may have heard of the sudden Death of Sister Palmer. She was seeiz’d with a Palsy—from being to all appearances well— she said “Betsy I am frighted my hand feels so numb.” She endeavour’d to say more but could not speak & did not appear to have the full use of her reason. I got there in about an hour after she was taken she then knew us all & seem’d senseble that she was going, by the mottion of her hand, she could only say yes & no—& that with difficulty one side was wholly dead. She was taken at sun set. She gap’d often & had all the appearence of a person very sleepy. She was carried up stairs in a chair & put to Bed after being Bleed & went to sleep as quietly as any body but it was never to awake again— She fell into a Lethargy & ceas’d to breathe about sundown the next day she had not a pain nor did she move a Limb or a feature of her Face after she went to sleep— The Loss is great indeed to her Daughters—but all the horrows of Death were taken away by such an easy dismisson & to so good a woman what a favour— Mr Cranch was much affected you may be sure— He is now the last of the Family & may heaven long preserve him— we had the corps brought to our House & the Funiral went out from it. She was plac’d in mr Alleynes Tomb.
Cousin Polly & Betsy behave with christian resignation but are greatly distress’d at the situation they find themselves in. Cousin Betsy can support herself in some way or other but her Sister cannot They are yet in your house & I suppos’d you had rather they should be athough they should not be able to pay you any thing than have it stand alone they take good care of it— Jo Cranch has been there these six weeks—& is only waiting to get into some business to be married. mr Cranch wrote a Letter to General Knox desiring him to give him some establishment in his profession as a Gunsmith if he could. He sent it by Mr Adams. I wish my dear Sister you would be so kind as to mention the thing where you think it will do the best The General knows him to be a capable honest man If he can get into any business he will take both my Cousins with him. you cannot Serve us more than by being able to froward him in this way— They have no where else to look but to us— I am very willing to do all I can for them, but to maintain them wholly is more than we can do & would be very painful to them There stores cannot hold out long & then they must come here—
Mrs Norton holds out yet & is very well for her. What you tell me of Mrs Smith I expected to hear My Love to her & her little ones— your Son John is in Boston attending the Court. I hear he is well but have not seen him. Mrs Hall has had a dreadfull eye but it is better Miss Polly Adams was married in her Fathers absence & looks quite stately— They are going to Boston to live he is an excellent Bootmaker & has the character of a very steady well behav’d man— but somehow or other it was not agreable to her Father— did he not tell you of it? cousin Tom did not know it till he return’d—
Mr Cranch is much worried with a salt [. . .] humour in his arms I sometimes think tis ring worms but let it be what it will— it causes him a great many little Blind Boils I have try’d many things but cannot cure it Cousin Tom Says you have a Tar ointment which you have used for Mr Adams
